Gilpillan, C. J.
The defendant was charged with unlawfully selling spirituous liquors to an habitual drunkard. The only proof of the fact was that the person alleged to have been an habitual drunkard bought spirituous liquor from defendant’s clerk, there being no evidence of the defendant being present, nor of his having given the clerk authority to sell to this particular person, or to any habitual drunkard. The sale by the clerk was made at defendant’s saloon, where he appears to have carried on the business of selling liquors, apparently under a license. The presumption from a clerk being employed at the saloon, would be that he had authority from the defendant to make such sales as were lawful. A single unlawful sale by such clerk would not raise any presumption that his master had given him authority to violate the law. Parker v. State, 4 Ohio St. 563. There is no proof to connect defendant with the illegal act of the clerk, and the judgment must be reversed and a new trial ordered.